UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

INTREPIDUS, LLC, a member of Seductive
Approach LLC, suing in the right of
SEDUCTIVE APPROACH LLC,

                 Plaintiff,

        -v-                                                           No. 15-CV-7721-LTS-HBP

GLENN J. BIVINS and ERIC MONSE,

                 Defendants.

-------------------------------------------------------x


                              ORDER ADOPTING REPORT & RECOMMENDATION

                 The Court has reviewed Magistrate Judge Pitman’s September 16, 2019, Report

and Recommendation (the “Report”) (docket entry no. 90) which recommends that (i) judgment

be entered against Defendant Glenn J. Bivins awarding Plaintiff Intrepidus, LLC $35,500.00 in

damages, and that (ii) Plaintiff’s request for attorneys’ fees and costs be denied. No objections to

the Report have been received.

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate [judge].”

28 U.S.C.A. § 636(b)(1)(C) (LexisNexis 2017). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Johnson v. New York University School of Education, No. 00 Civ. 8117, at

*1, 2003 WL 21433443 (S.D.N.Y. June 16, 2003).

                 The Court has reviewed carefully Magistrate Judge Pitman’s thorough and well-

reasoned Report and Recommendation and finds no clear error. The Court therefore adopts the



INTREPIDUS R&R.DOCX                                        VERSION OCTOBER 1, 2019                   1
Report in its entirety for the reasons stated therein. Accordingly, the Clerk of Court is

respectfully directed to enter judgment in Plaintiff’s favor as against Defendant Glenn J. Bivins

in the amount of $35,500.00. Plaintiff’s request for attorneys’ fees and costs is denied. This

Order resolves docket entry nos. 82 and 90.



       SO ORDERED.

Dated: New York, New York
       October 1, 2019



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




INTREPIDUS R&R.DOCX                               VERSION OCTOBER 1, 2019                           2
